      Case 1:20-cv-06985-LTS-SLC Document 130 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CURRY, et al.,

                               Plaintiffs,

       -v-
                                                            CIVIL ACTION NO.: 20 Civ. 6985 (LTS) (SLC)

                                                                                ORDER
P&G AUDITORS AND CONSULTANTS, LLC, et al.,

                               Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       The parties have submitted competing proposals for the Notice of Pendency and

Proposed Text Message (ECF No. 126), neither of which are entirely faithful to the both the

policies of the Fair Labor Standards Act’s collective suit provisions and the Court’s instructions in

its June 14, 2021 order granting in part Plaintiffs’ motion for conditional certification pursuant to

29 U.S.C. § 216(b). (ECF No. 122).

       Accordingly, on Thursday, August 5, 2021, at 10:00 a.m. the Court will conduct a

conference in-person in Courtroom 18A, 500 Pearl Street, New York, New York, to finalize the

language of the Notice of Pendency and Proposed Text message. No later than Tuesday, August

3, 2021, the parties shall submit a single version of the Notice of Pendency, reflecting, within that

single document, the parties’ respective proposals for each section of the Notice of Pendency,

and a single version of the Proposed Text Message, reflecting the parties’ respective

proposals. This submission shall be without argument; the Court will give the parties the

opportunity to explain their respective positions during the Conference.
      Case 1:20-cv-06985-LTS-SLC Document 130 Filed 07/21/21 Page 2 of 2




         The Court also encourages the parties to revisit their respective proposals for the

language of the Notice of Pendency and Proposed Text Message, with the aim of minimizing the

number of disputes and ensuring that the final language is simple and clear, without unnecessary,

argumentative, or misleading verbiage. See Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F.

Supp. 2d 445, 450 (S.D.N.Y. 2011) (explaining that proposed notices that are “‘unduly

argumentative, meant to discourage participation in the lawsuit, or are unnecessary or

misleading’ should be rejected”) (quoting In re Milos Litig., No. 08 Civ. 6666 (LBS), 2020 WL

199688, at *2 (S.D.N.Y. Jan. 11, 2020)); Fasanelli v. Heartland Brewery, Inc., 516 F. Supp. 2d 317,

323 (S.D.N.Y. 2007) (noting FLSA’s requirement that proposed notice provide “accurate and

timely notice concerning the pendency of the collective action, so that [potential plaintiffs] can

make informed decisions about whether to participate”).



Dated:         New York, New York
               July 21, 2021
                                                     SO ORDERED

                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                2
